Citation Nr: 0013555	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the decision to grant noncompensable evaluations 
for donor site scars of the anterior left and right thighs 
from December 30, 1953 to October 9, 1995 was clearly and 
unmistakably erroneous.

2.  Entitlement to an effective date earlier than October 10, 
1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the left anterior thigh 
(other than as a result of clear and unmistakable error).

3.  Entitlement to an effective date earlier than October 10, 
1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the right anterior thigh 
(other than as a result of clear and unmistakable error).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

The veteran was granted service connection for amputation of 
the left ring and little fingers, at the 20 percent 
disability level, and for ankylosis of the left middle 
finger, at the 10 percent disability level by rating decision 
issued in June 1954.  The veteran was informed of this 
favorable determination, as well as of his procedural and 
appellate rights by VA letter, dated June 14, 1954.  By 
rating decision issued in May 1996, the veteran was granted a 
separate 10 percent evaluation for a tender and painful scar 
on the palmar surface of the left ring finger, based on a 
finding of clear and unmistakable error (CUE) in the June 
1954 rating decision.

This case previously came to the Board of Veterans' Appeal 
(Board) on appeal from a November 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned 10 percent disability evaluations for donor site 
scars of the left and right anterior thighs, effective the 
date of receipt of claim on October 10, 1995.  The veteran 
filed a timely notice of disagreement (NOD), and was issued a 
statement of the case (SOC) as to effective dates assigned in 
October 1997.  The RO received his substantive appeal in 
November 1997.  In August 1998, the veteran testified at a 
hearing before the undersigned Member of the Board in 
Washington, DC.



In January 1999, the Board remanded this case to the RO for 
initial consideration of an inextricably intertwined claim of 
CUE in the November 1996 rating decision, which the veteran 
asserted was committed when the RO failed to grant service 
connection for donor site scars of both thighs from 1953.  By 
rating decision and supplemental statement of the case (SSOC) 
issued in April 1999, the RO determined that there was, in 
fact, CUE was committed because all chronic disabilities 
found in the service records, even if not claimed, should 
have been considered.  The RO noted that the donor site scars 
were clearly chronic disabilities.  Accordingly, service 
connection was established from the donor site scars from 
December 30, 1953 (the day following final separation from 
service).  Therefore, the veteran's claims pertaining to the 
entitlement to an earlier effective date for the award of 
service connection are no longer in appellate status.  
However, his claims pertaining to entitlement to earlier 
effective dates for the award of compensable disability 
evaluations are still in contention, as the RO confirmed and 
continued the denial of the benefits sought.

In May 1999, the veteran raised a 'new' claim of CUE as to 
the RO's failure to grant a compensable disability rating 
retroactively to December 30, 1953.  By rating decision 
issued later that month, the RO found, in pertinent part, 
that no revision was warranted in the decision to grant 
noncompensable disability evaluations for donor site scars of 
the anterior left and right thighs.  The veteran was also 
issued a SSOC as to his claims of entitlement to compensable 
evaluation for donor site scars prior to October 10, 1995 
[other than as a result of CUE].

In June 1999, the veteran filed a timely NOD as to the denial 
of his 'new' claim of CUE.  He was issued a SOC as to this 
claim later that month.  The RO received his substantive 
appeal in July 1999.

In February 2000, the veteran testified at another hearing 
before the undersigned Member of the Board in Washington, DC.  
Later that month, the veteran forwarded to the Board, via 
mail, various copies of 1953 correspondences relating to his 
appearance before the Physical Evaluation Board.  Although 
these records are 'new,' in that they do not appear to be 
previously of record, the Board notes that they do not 
mention the veteran's donor site scars.  Hence, no further 
action need be taken with this submission.  See 38 C.F.R. § 
19.37(a) (1999) (referral to RO is not required where 
additional evidence is not relevant to issue or issues on 
appeal).


FINDINGS OF FACT

1.  The veterans' October 1953 Report of Medical Examination 
for purposes of Physical Evaluation, in Item #39, 
specifically indicates, in pertinent part, that he had one, 
well-healed, split thickness skin graft donor site scar, 
measuring 7.5 by 3 inches, on the right anterior thigh and 
one, left anterior thigh, well-healed, split thickness skin 
graft donor site scar, measuring 2 by 2.5 inches.

2.  The veteran's May 1954 VA examination report notes, in 
Item #29, that he has scars of both thighs, residuals of skin 
grafting.  Although the examiner provided no description of 
the scars and failed to mention them in his diagnosis, it is 
noted that the veteran offered no complaints with respect to 
the scars on presentation for examination.

3.  The RO's decision not to grant a compensable rating from 
December 30, 1953 to October 9, 1995 is consistent with the 
evidence of record and in accordance with the applicable law 
and regulations.

4.  The veteran filed his claim for a higher initial rating 
on October 10, 1995.

5.  The first objective medical evidence of tenderness is 
shown on VA examination in June 1996.

6.  The April 1999 statement of Ben Hugo, MD, a plastic 
surgeon, seeking to establish that the veteran's donor site 
scars were essentially tender and painful in 1953 is directly 
refuted by the contemporaneous medical evidence then of 
record.


CONCLUSIONS OF LAW

1.  CUE in the RO's assignment of noncompensable evaluations 
for donor site scars of the anterior left and right thighs 
from December 30, 1953 to October 9, 1995 has not been 
demonstrated.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.105(a) (1999).

2.  The criteria of an effective date earlier than October 
10, 1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the left anterior thigh, 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).

3.  The criteria of an effective date earlier than October 
10, 1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the right anterior thigh, 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical record included an October 1953 
Report of Medical Examination for purposes of Physical 
Evaluation.  Item #39 of this report specifically indicates, 
in pertinent part, that he had one, well-healed, split 
thickness skin graft donor site scar, measuring 7.5 by 3 
inches, on the right anterior thigh and one, left anterior 
thigh, well-healed, split thickness skin graft donor site 
scar, measuring 2 by 2.5 inches.  The veteran was discharged 
from military service in December 1954.

In January 1954, the veteran filed a VA Form 8-526e, 
Veteran's Application for Compensation or Pension (for use 
only at time of separation from service) wherein he 
specifically delineated each disability for which he was 
seeking service connection.  It is noted that the listed 
disabilities did not include his donor site scars.

The veteran was thereafter afforded VA examination in May 
1954, at which time he offered no complaints with respect to 
his donor site scars.  Although the scars were mention in 
Item #29 of the examination report, the examiner failed to 
provide a description of the scars in question or mention 
them in rendering his diagnoses.

The veteran was granted service connection for amputation of 
the left ring and little fingers, at the 20 percent 
disability level, and for ankylosis of the left middle 
finger, at the 10 percent disability level by rating decision 
issued in June 1954.  The veteran was informed of this 
favorable determination, as well as of his procedural and 
appellate rights by VA letter, dated June 14, 1954.  He did 
not initiate an appeal.

On October 10, 1995, the veteran submitted a statement 
wherein he raised a claim for service connection for donor 
site scars of the anterior left and right thighs.

The veteran was thereafter afforded VA examination in June 
1996.  The objective findings portion of the examination 
report indicates that there were partial thickness skin graft 
sites of the anterior thighs; the largest one being on the 
right thigh.  They were noted to be tender to touch, 
especially on the right.  The examiner noted that the scars 
were quite obvious since the veteran is a dark-skinned 
person.  The diagnosis was scars, of split-thickness, at 
donor sites on the left and right thigh anteriorly (the 
largest being on the right anterior thigh).

By rating decision issued in November 1996, the RO granted 
service connection and assigned separate 10 percent 
evaluations for donor site scar of the anterior left and 
right thighs.  The effective date of these evaluations was 
October 10, 1995 (the date of the veteran's claim).  As part 
of his November 1997 substantive appeal, the veteran claimed 
CUE with respect to the RO's failure to award service 
connection for his donor site scars from December 30, 1953.  
He believed that the issues should have been inferred at the 
time that the RO initial rated his shell fragment wound 
residuals in 1954.

In August 1998, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board in 
Washington, DC.  The veteran stated that he was assisted by a 
VA counselor in completing his 1954 disability benefits 
claim, and thought that everything had been included at that 
time.  Although his scars were painful at that time, he noted 
that the VA examiner never asked him anything about them.  
The veteran further indicated that he has had tenderness in 
the scars since service, and that he has basically self-
medicated the condition.  He also commented that his donor 
site scars are irritated by the weather, touching them and 
when he wipes himself off after taking a shower.

In January 1999, the Board remanded this case to the RO for 
initial consideration of an inextricably intertwined claim of 
CUE in the November 1996 rating decision, which the veteran 
asserted was committed when the RO failed to grant service 
connection for donor site scars of both thighs from 1953.

An April 28, 1999 statement of Dr. Hugo indicated that he had 
seen the veteran earlier that day for evaluation of the scar 
of the anterior thighs.  Having noted the veteran's history 
and complaints, and conducted an examination, Dr. Hugo opined 
that the veteran has obvious scars of the anterior aspects of 
both thighs which resulted from the surgeries which he 
required in 1951 through 1953.  Dr. Hugo noted that it is 
reasonable to believe that the nature of the scars, their 
appearance, texture, sensibility, tenderness and sensitivity 
to sun exposure have not changed significantly after the time 
of healing in 1953.  Dr. Hugo believed that the veteran's 
symptoms, disabilities and deformities have been present 
since his time of surgery.  There is no reasonable indication 
that the veteran's symptoms, disabilities, and deformities 
started in 1995.  The statement also included three color 
photographs, showing discoloration areas about the front of 
the veteran's left and right thighs (presumably these are the 
donor site scars).

By rating decision and SSOC issued in April 1999, it was 
determined that CUE was, in fact, committed in 1954 because 
all chronic disabilities found in the service records, even 
if not claimed, should have been considered.  Accordingly, 
service connection was established from the donor site scars 
from December 30, 1953 (the day following final separation 
from service).  Therefore, the veteran's claims of 
entitlement to earlier effective dates for the award of 
service connection are no longer in appellate status.  
However, his claims pertaining to entitlement to earlier 
effective dates for the award of compensable disability 
evaluations are still in contention, as the RO confirmed and 
continued the denial of the benefits sought.

In May 1999, the veteran raised a 'new' claim of CUE as to 
the RO's failure to grant entitlement to compensable 
disability ratings retroactively to December 30, 1953.  By 
rating decision issued later that month, the RO found, in 
pertinent part, that no revision was warranted in the 
decision to grant noncompensable disability evaluations for 
donor site scars of the anterior left and right thighs.  The 
veteran was also issued a SSOC as to his claims of 
entitlement to compensable evaluation for donor site scars 
prior to October 10, 1995 [other than as a result of CUE].

In February 2000, the veteran testified at another hearing 
before the undersigned Member of the Board in Washington, DC.  
On this occasion, the veteran reiterated that his scars have 
always been tender and painful.  He noted that he has been 
unable to wear certain types of clothing because of his 
scars.  The veteran further noted that but for the errors 
committed by the 1954 VA examiner, the fact that his scars 
were tender and painful would have been documented.  The 
veteran's representative maintained that the 1954 rating 
board, noting that the examination report was incomplete, 
should have scheduled the veteran for another examination.  
Moreover, it was contended the Dr. Hugo's medical statement 
clearly shows that his donor site scars were symptomatic 
prior to 1995.

Analysis

As a preliminary matter, the Board observes the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has recently held that there is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  In the instant case, the veteran has recently 
established service connection for donor site scars of the 
anterior left and right thighs from December 30, 1953, based 
on a finding of CUE.  Under the applicable regulations, where 
evidence establishes such an error, the prior decision is 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  See 38 C.F.R. 
§ 3.105 (1999).  In the instant analysis, that means that the 
veteran's 'original' 1954 application for VA benefits has 
remained open, and that the matters presently before the 
Board concern the initial ratings assigned for the veteran's 
donor site scars.

A review of the procedural history of this case shows that 
two alternative theories have been advanced for establishment 
of an earlier effective date for the award of compensable 
disability evaluations for the veteran's donor site scars of 
the anterior left and right thighs.  The first theory 
advanced is that the veteran should be afforded the benefits 
sought under the provisions of 38 C.F.R. § 3.400 (the general 
regulations regarding the assignment of effective dates).  
The second theory is that the veteran should be afforded the 
benefits based on a finding of CUE.  Although these claims 
involve overlapping considerations, it is noted that they 
require different evidentiary considerations.  As such, the 
Board will discuss them separately below.



I.  Entitlement to Earlier Effective Dates Based on CUE

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  Allin v. Brown, 
6 Vet. App. 207, 210 (1994).  An assessment of CUE must be 
made against the law as it existed when the determination 
alleged to be erroneous was made.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370 (1991).

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of error . . . that 
if true, would be CUE on its face."  A claimant must do more 
than cite a "laundry list" of laws and regulations and the 
doctrines they express.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

In the instant case, the alleged errors claimed by the 
veteran refer to failure of the duty to assist on the part of 
VA.  He notes that the June 1954 VA examiner failed to 
adequately describe his donor site scars, and that the rating 
specialist should have noted that the examination report was 
inadequate and order another evaluation.  However, a 
deficiency in VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error because such a breach 
creates only an incomplete, rather than an incorrect, record.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Otherwise, the veteran alleges error with regard to the RO's 
review or weighing of the evidence of record.  He contends 
that the evidence of record clearly shows that his donor site 
scars have been painful since military service.  Aside from 
his sworn testimony, the veteran maintains that the April 
1999 statement of Dr. Hugo, a plastic surgeon, at the very 
least, establishes that his donor site scars were tender and 
painful prior to October 10, 1995.  The Board notes, however, 
that a mere disagreement with how the RO evaluated the facts 
before it does not constitute an allegation that is adequate 
to raise a CUE claim.  See Luallen, supra.

In sum, the Board is satisfied that clear and unmistakable 
error in the RO's assignment of noncompensable evaluations 
for donor site scars of the anterior left and right thighs 
from December 30, 1953 to October 9, 1995 is not shown.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.105(a) (1999).

II.  Entitlement to Earlier Effective Dates Other Than Based 
on CUE

As noted above, the veteran's original 1954 application for 
benefits has remained open.  He has essentially challenged 
the propriety of the effective dates assigned for the 
compensable evaluations assigned for his donor site scars.

Under the applicable VA laws and regulation, the effective 
date of an evaluation and award of compensation based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a) (West 1991).  However, 38 
C.F.R. § 3.400(b)(2)(i) (1999) provides otherwise by stating 
that the effective date of claim is the day following 
separation from active service or date entitlement arose, 
whichever is later, if claim is received within 1 year after 
separation from service.  In the instant case, the veteran 
filed his 'original' claims for service connection on January 
28, 1954.  Pursuant to section 3.400, however, the effective 
date of claim is considered to be December 30, 1953 (the day 
following the veteran's separation from active service).

As to increased ratings, Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Under 38 C.F.R. § 3.400(o)(1) (1999), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of examination reports or clinical records will be 
accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(3) (1999).  This may be done so long as a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) (1999).

Having established December 30, 1953, as the effective date 
of claim in this case, the Board observes that the focus of 
inquiry is necessarily two-fold.  The first course of action 
is to determine whether the veteran manifested compensable 
donor site scars of the anterior left and right thighs at the 
time of separation, such as to as to establish the effective 
date of the award of compensable disability ratings for his 
donor site scars as December 30, 1953.  If not, the second 
course of action is to determine whether it is 'factually 
ascertainable' the veteran manifested compensable donor site 
scars prior to October 10, 1995 (the effective date of award 
assigned by the RO).

For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence of record does not demonstrate that the 
veteran's donor site scars were manifest to a compensable 
degree at the time of his separation from active duty 
service.  Moreover, it is not 'factually ascertainable' that 
the veteran's donor site scars were tender and painful prior 
to VA examination in June 1996.

In this regard, the Board again observes that the veteran's 
service medical records included an October 1953 Report of 
Medical Examination for purposes of Physical Evaluation.  
Item 39 of this report specifically indicates, in pertinent 
part, that he had one, well-healed, split thickness skin 
graft donor site scar, measuring 7.5 by 3 inches, on the 
right anterior thigh and one, left anterior thigh, well-
healed, split thickness skin graft donor site scar, measuring 
2 by 2.5 inches.  Clearly, the veteran's donor site scars 
were not shown to be tender and painful such as to afford a 
compensable disability evaluation under Diagnostic Code 7804 
at that time.

As to the veteran's post-service records, the Board is 
cognizant of the fact that the veteran has presented sworn 
testimony and a medical statement essentially contending that 
his donor site scars have been tender and painful since 1953.  
However, the Board notes that the veteran's 'original' claim 
failed to mention his donor site scars.  Moreover, even if it 
is assumed ab initio that these claims were mistakenly 
omitted from the January 1954 claims form, as alleged by the 
veteran, the Board notes that he offered no complaints with 
regard to his donor site scars on examination for the express 
purpose of determining the nature and severity of his various 
disabilities for entitlement to compensation in June 1954.  
Additionally, the regulations regarding earlier effective 
dates under 38 C.F.R. §  3.400 require that the Board make a 
'factual ascertainment' as to when an increase in disability 
occurred.  Although Dr. Hugo has stated that there is no 
reasonable indication that the veteran's symptoms, 
disabilities and deformities started in 1995, he has not 
provided VA with a definite date as to when an increase took 
place.  Therefore, assignment of an effective date prior to 
October 10, 1995 would amount to mere supposition on the part 
of the Board.

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of October 10, 1995, 
and that the veteran is not entitled to an earlier effective 
date for the ward of compensable disability evaluation for 
his donor site scars of the anterior left and right thighs.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

The claim of clear and unmistakable error in the RO's 
assignment of noncompensable evaluations for donor site scars 
of the anterior left and right thighs from December 30, 1953 
to October 9, 1995 is denied.

Entitlement to an effective date earlier than October 10, 
1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the left anterior thigh 
(other than as a result of clear and unmistakable error), is 
denied.

Entitlement to an effective date earlier than October 10, 
1995, for the assignment of a 10 percent disability 
evaluation for a donor site scar of the right anterior thigh 
(other than as a result of clear and unmistakable error), is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

